Citation Nr: 0007709	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98 - 12 042	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder.

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The veteran served on active duty from May 1962 to September 
1967, including service in the Republic of Vietnam from 
September 1966 to September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
residuals of an inservice back injury is addressed in the 
Remand portion of this decision.  


FINDING OF FACT

The claim for service connection for post-traumatic stress 
disorder (PTSD) is not plausible because the record does not 
contain competent medical evidence diagnosing PTSD in the 
veteran, and the record does contain competent medical 
evidence establishing a nexus between PTSD and claimed in-
service stressor(s). 


CONCLUSION OF LAW

The claim for service connection for post-traumatic stress 
disorder (PTSD) is not well-grounded because the record does 
not contain competent medical evidence diagnosing PTSD in the 
veteran, and the record does contain competent medical 
evidence establishing a nexus between PTSD and claimed in-
service stressor(s). 
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(a) (West 1991);  
38 C.F.R. §§ 3.304(d), 3.304(f) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim of 
entitlement to service connection for PTSD.  If he has not, 
his appeal must fail, and VA is not obligated to assist him 
in the development of the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski,  1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown,  5 Vet. App. 91, 
93 (1993).  For the reasons set forth below, the Board finds 
that the veteran has not met his burden of submitting 
evidence to support a belief that his claim of entitlement to 
service connection for PTSD is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991);  see Grottveit, at 93;  Tirpak v. 
Derwinski,  2 Vet. App. 609 (1992);  Murphy, at 80

The original version of  38 C.F.R. § 3.304(f), effective May 
19, 1993, provided that: Service connection for post-
traumatic stress disorder requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

In April 1997, the United States Court of Veterans' Appeals 
(Court ) issued its opinion in  Cohen v. Brown, 10 Vet. App. 
128 (1997).  That decision substantially modified prior 
decisions dealing with service connection for PTSD, and 
relied strongly on the November 1996 amendments to VA 
regulations for evaluating psychiatric disorders.  See  38 
C.F.R. §§ 4.125-4.132 (1996) (as amended at 61 Fed. Reg. 
52695-52702 (1996)).  The revised regulations specifically 
adopted the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV) of the American 
Psychiatric Association, for the purpose of determining 
service connection for PTSD.  

The amended regulation, which became effective March 7, 1997, 
reads as follows:
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with [38 C.F.R. § 4.125(a), - i.e., a diagnosis in 
conformity with DSM-IV]; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f) (Amended to reflect the holding of  Cohen v. 
Brown, 10 Vet. App. 128 (1997), effective March 7, 1997.)  

When a change occurs in an applicable statute or regulation 
after a claim has been filed but before a final decision has 
been rendered, the Court has held that the VA must apply the 
version of the statute or regulation which is most favorable 
to the plaintiff, unless Congress has expressly provided 
otherwise or has authorized VA to provide otherwise and VA 
has done so.  Karnas v. Derwinski,  1 Vet. App. 308 (1991).  
In this particular case, however, the veteran's claim for 
service connection for PTSD (VA Form 21-526) was received at 
the RO in September 1997, and the regulations in effect at 
the time govern the determination in this case.  The Board 
notes, in passing, that the amended regulations for 
diagnosing and evaluating mental disorders under  38 C.F.R. 
Part 4, §§ 4.125-4.130, effective November 7, 1996, were part 
of an ongoing effort by VA to ensure that the rating schedule 
uses current medical terminology, reflects medical advances 
since the last review, and provides unambiguous rating 
criteria.  The VA General Counsel has held that the 
application of amended rating schedule provisions in appeals 
pending before the Board involving claims for increased 
ratings for service-connected mental disorders must be 
resolved on a case-by-case basis to determine whether 
liberalizing elements are applicable to that claim.  See 
VAOGCPREC 11-97 (March 25, 1997).  The Board finds that the 
criteria for diagnosing and evaluating mental disorders in 
effect on and after November 7, 1996, reflect no substantive 
changes which would affect the claim for service connection 
for PTSD.  The cited changes to  38 C.F.R. § 3.304(f) 
removing the receipt of combat medals and decorations as 
stressor criteria or evidence of combat, or otherwise 
lightening the evidentiary burden on combat veterans do not 
prejudice the appellant, as he has no combat medals or awards 
which would favor or enhance his claim.  

In the instant appeal, the veteran's DD Form 214 and DA-20 
(201 file) show that he served in the Republic of Vietnam 
from September 1966 to September 1967; and that during his 
Vietnam service he served with the 611st Ordnance Company, 
191st Ordnance Battalion, at the Ammunition Depot, Cam Rahn 
Bay; that his military occupational specialty was Ammunition 
Records Clerk (76M) from September 1966 to June 1967, and 
Senior Ammunition Records Clerk (76P) from June 1967 to 
September 1967; and that he did not receive any awards or 
decorations for valor, was not issued the Combat 
Infantryman's Badge, was not wounded, and did not receive the 
Purple Heart Medal.  His service medical records are silent 
for complaint, treatment, findings, or diagnosis of PTSD or 
any other psychiatric disability, and none were claimed or 
found on service separation examination.  At the time of 
service separation examination, the veteran denied 
depression, excessive worry, or nervous trouble of any sort.  

Postservice medical records from Calvin J. Johnson, MD, a 
private orthopedic surgeon, show that the veteran sustained a 
low back injury in December 1982 while employed as a coal 
miner , undergoing a laminectomy and discectomy in January 
1983, and sustained another low back injury in October 1985, 
when it was determined that the veteran had low back 
syndrome, and that additional surgery was not feasible.  The 
veteran was subsequently found to have severe depression 
secondary to his chronic back pain and inability to work.  In 
May 1986, the veteran was granted a Workman's Compensation 
award for his October 1985 job-related back injury.  An RO 
rating decision of September 1986 granted a permanent and 
total disability rating for pension purposes due to 
postoperative residuals of hemilaminectomy and discectomy 
secondary to a herniated nucleus pulposus with limitation of 
motion, effective in February 1986.  In January 1987, Dr. 
Johnson referred the veteran to James Eden, MD, a private 
psychiatrist, for treatment of his depression.  A June 1989 
report from Dr. Eden cites his treatment of the veteran since 
January 1987 for severe depression and chronic pain.  A 
September 1987 decision from an Administrative Law Judge, 
Social Security Administration (SSA), determined that the 
veteran had been disabled under the law since October 28, 
1985, due to chronic low back pain secondary to degenerative 
disc disease, with postoperative residuals of laminectomy, 
and due to depression and anxiety resulting from the severe 
pain he experiences, confirmed by several psychological 
evaluations.  It was further noted that the veteran was 
taking unacceptably high dosages of narcotics.

Under the provisions of  38 C.F.R. § 3.304(f) (as amended to 
reflect the holding of  Cohen v. Brown, 10 Vet. App. 128 
(1997), effective March 7, 1997.), the following definitions 
apply:

A well-grounded claim for service connection for PTSD has 
been submitted when there is "[1] [competent] medical 
evidence of a current [PTSD] disability; [2] lay evidence 
(presumed to be credible for these purposes) of an in-service 
stressor, which in a PTSD case is the equivalent of in-
service incurrence or aggravation; and [3] medical evidence 
of a nexus between service and the current PTSD disability."  
Cohen, 10 Vet. App. at 137 (citations omitted).  After Cohen, 
a claim which contains a VA or private provider diagnosis of 
PTSD and relates the condition to the veteran's unverified 
history of a stressor during his military service will almost 
always be well-grounded.  See also Gaines v. West,  11 Vet. 
App. 169 (1999) (comparing a well-grounded PTSD claim to a 
claim for which service connection for PTSD may be awarded).  
For purposes of determining whether a claim is well grounded, 
the evidence is generally presumed to be credible.  Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995).  In this case, 
however, and for the reasons set out below, the Board finds 
that the veteran has not submitted a well-grounded claim for 
service connection for PTSD under the criteria set out in 
Cohen, id., and Gaines, id. 

Although the veteran's unverified history of stressors is 
presumed to be credible for purposes of establishing a well-
grounded claim, the record in this case does not contain 
competent medical evidence of PTSD in the veteran.  "Where 
the determinative issue involves either medical etiology 
(such as with respect to a nexus between a current condition 
and an inservice disease or injury) or a medical diagnosis 
(such as with respect to a current disability) competent 
medical evidence is generally required to fulfill the well-
grounded requirement of  38 U.S.C.A. § 5107(a) that the claim 
be possible or plausible."  Cohen, 10 Vet. App. at 137,  
Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed per 
curiam,  78 F.3d 604 (Fed. Cir. 1996);  Grottveit,  5 Vet. 
App. at 93.

In this appeal, the record reflects opinions from a VFW Post 
Commander, a VA Medical Center (VAMC) chaplain, and a non-
physician psychology intern at the VAMC that the veteran has 
PTSD.  None of those individuals meet the criteria for a 
"mental health care professional", or are otherwise 
competent to render medical diagnoses, as required by Cohen, 
id., and their opinions do not constitute medical evidence.  
Further, VA outpatient treatment records include clinical 
impressions of major depression; substance-induced mood 
disorder; PTSD; continuous alcohol dependence; nicotine 
dependence; severe dysthymia, rule out major depression, 
recurrent; rule out PTSD; and iatrogenic drug dependence 
(codeine).  A VA hospital summary, dated in June and July 
1997, offered diagnoses of drug dependency, drug withdrawal 
syndrome; rule out PTSD; and substance-induced mood disorder, 
and showed that the veteran underwent detoxification, a 
psychiatric consult, and an orthopedic consult.  A note from 
psychological testing, dated in October 1987, showed that on 
the Mississippi Scale for Combat-Related PTSD, the veteran's 
score of 102 failed to reach the cut-off figure for PTSD and 
was therefore not consistent with a PTSD diagnosis.  The 
reporting psychologist noted that his findings conflicted 
with the findings of the non-physician psychology intern, and 
that he had reviewed her findings and, on that basis, stated 
that he believed that his psychological tests results 
constituted a "false negative" and that the veteran did, 
indeed, meet the DSM-IV criteria for PTSD.  The Board notes 
that the record in this case contains no findings by the 
intern referred to, and is doubtful that a second-hand 
opinion rejecting one's own diagnostic findings and embracing 
notes taken by an non-physician psychology intern would meet 
the standard for either competent medical evidence or a 
"diagnosis by a mental health care professional."  The 
Board again notes the well-established principle that 
"competent medical evidence is generally required to fulfill 
the well-grounded requirement of  38 U.S.C.A. § 510-7(a) that 
the claim be possible or plausible."  Cohen, 10 Vet. App. at 
137,  Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed per 
curiam,  78 F.3d 604 (Fed. Cir. 1996);  Grottveit,  5 Vet. 
App. at 93.  The Board finds that the evidence cited above 
does not meet the standard for competent medical evidence of 
PTSD in the veteran.  The Court has held that VA has no 
statutory duty to assist a veteran absent evidence of a well-
grounded claim, and cautioned VA against volunteering 
assistance to establish well groundedness.  Grivois,  6 Vet. 
App. at 140 (1994).  

Further, a well-grounded claim for service connection for 
PTSD requires "medical evidence of a nexus between service 
and the current PTSD disability."  Cohen, 10 Vet. App. at 
137;  Gaines v. West,  11 Vet. App. 169 (1999).  In this 
case, the private and VA medical evidence of record does not 
link or relate the veteran's claimed psychiatric condition to 
the veteran's unverified history of a stressor during his 
military service.  The veteran's alleged stressors are set 
out in a September 1997 stressor letter and in a PTSD 
questionnaire completed by the veteran.  However, there is no 
medical evidence in the record which creates a nexus between 
any claimed inservice stressor and any current psychiatric 
disability of the veteran.  In fact, no mention is made of 
any stressor reported by the veteran other than the mere fact 
that he was a Vietnam veteran.  As the Board has previously 
noted, "Where the determinative issue involves either 
medical etiology (such as with respect to a nexus between a 
current condition and an inservice disease or injury) . . . , 
competent medical evidence is generally required to fulfill 
the well-grounded requirement of  38 U.S.C.A. § 5107(a) that 
the claim be possible or plausible."  Cohen, 10 Vet. App. at 
137,  Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed per 
curiam,  78 
F.3d 604 (Fed. Cir. 1996);  Grottveit,  5 Vet. App. at 93.  
The record in this case is devoid of any medical evidence 
which makes reference to any stressor alleged by the veteran, 
and his claim for service connection for PTSD is not well-
grounded on that basis alone.  Cohen,  Caluza, and  
Grottveit, supra.  5 Vet. App. at 93.  Evidence of a well-
grounded claim for service connection for PTSD not having 
been submitted, that claim is denied.

The Court has held that VA has no statutory duty to assist a 
veteran absent evidence of a well-grounded claim, and 
cautioned VA against volunteering assistance to establish 
well groundedness.  Grivois v. Brown,  6 Vet. App. 136, 140 
(1994).  On July 15, 1999, the Court issued  Morton v. West, 
13 Vet. App. 477 (1999), which held that VA cannot assist a 
veteran in developing a claim which is not well grounded.  
The Court held that the provisions in M21-1, Part III, 
1.03(a) and Part VI, 2.10(f) which instruct the VA to fully 
develop a claim before deciding whether or not it is well 
grounded are interpretive rules which are invalid because 
they are contrary to  38 U.S.C. A. § 5107(a).  Effective 
immediately, those manual provisions were rescinded.  

However, the Board notes that the veteran may render his 
claim well grounded by submitting "[1] [competent] medical 
evidence of a current [PTSD] disability; [2] lay evidence 
(presumed to be credible for these purposes) of an in-service 
stressor, which in a PTSD case is the equivalent of in-
service incurrence or aggravation; and [3] medical evidence 
of a nexus between service and the current PTSD disability."  
Cohen, 10 Vet. App. at 137;  Gaines v. West,  11 Vet. 
App. 169 (1999).  Particularly lacking is competent medical 
evidence linking or relating any current psychiatric 
disability to trauma or pathology experienced during active 
service.  Robinette v. Brown,  8 Vet. App. 69, 74 (1995).  To 
another point, the Board notes that the veteran's failure to 
provide the requested evidence pertaining to his claimed 
stressors (specific dates, times, places, names and units of 
those killed or wounded) prevents the RO from verifying his 
claimed stressors through the auspices of the U.S. Armed 
Forces Center for Research of Unit Records (USASCRUR).  .  

Although the Board has considered and denied the veteran's 
claim for service connection for PTSD on a ground different 
from that of the RO, that is, on the basis of whether the 
veteran's claim for service connection for PTSD is well 
grounded rather than whether he is entitled to prevail on the 
merits, the veteran has not been prejudiced by this decision.  
In assuming that the claim was well grounded, the RO accorded 
the veteran greater consideration than his claim warranted 
under the circumstances.  Bernard v. Brown,  4 Vet. App. 384, 
392-394 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claim 
for service connection for PTSD is well grounded would be 
pointless and, in light of the legal authority cited above, 
would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. 16-92);  57 Fed. Reg. 
49, 747 (1992).


ORDER

Evidence of a well-grounded claim for service connection for 
PTSD not having been submitted, the claim is denied.


REMAND

Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for Residuals of an 
Inservice Back Injury 

A rating decision of June 1994 denied the veteran's claim for 
service connection for a back injury sustained in service, 
and that decision became final after one year.  A rating 
decision of November 1996 declined to reopen the veteran's 
claim for service connection for a back injury sustained in 
service on the grounds that new and material evidence had not 
been submitted to reopen that claim, and that decision became 
final after one year.  In October 1997, the veteran submitted 
VA outpatient treatment records showing evidence of a low 
back disability, which was accepted as an informal claim for 
that disability or the submission of additional evidence in 
furtherance of the prior claim for that disability.  A rating 
decision of April 1998 determined that new and material 
evidence had not been submitted to reopen that claim, giving 
rise to that portion of the instant appeal.  In that 
decision, however, the RO improperly relied upon the holding 
of the Court in  Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

In the recent decision in  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the Federal Court expressly rejected the standard 
for determining whether new and material evidence had been 
submitted, as set forth in  Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and held that the regulatory standard set forth 
in  38 C.F.R. § 3.156(a) (1998) was the only correct 
standard. 

The cited regulation provides that:

New and material evidence means evidence 
which bears directly and substantially 
upon the specific matter under 
consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

There is no longer a requirement that, in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, must create a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  The cited decision in  Hodge, id., invalidated 
the standard for new and material evidence under Colvin and 
its progeny, and the additional evidence presented to reopen 
must be reviewed under the criteria provided under  38 C.F.R. 
§ 3.156(a) (1999).  Finally, for the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed unless the 
evidence is inherently incredible or beyond the competence of 
the witness.  Justus v. Principi,  3 Vet. App. 510, 513 
(1992).

The Board notes that in the instant appeal, the rating 
decision of April 1998 and the Statement of the Case do not 
reflect the RO's consideration of the veteran's claim under 
the provisions of  38 C.F.R. § 3.156(a) (1998), as required 
in Hodge, id.  Rather, both predicate the denial of the 
veteran's claim on the basis of the Colvin standard (must 
create a reasonable possibility that the outcome of the case 
would be changed)  When a change occurs in an applicable 
statute or regulation after a claim has been filed but before 
a final decision has been rendered, the Court has held that 
the VA must apply the version of the statute or regulation 
which is most favorable to the plaintiff, unless Congress has 
expressly provided otherwise or has authorized VA to provide 
otherwise and VA has done so.  Karnas v. Derwinski,  1 Vet. 
App. 308 (1991).  In this case, there is no issue as to which 
standard would be more favorable, as the Court has ruled that 
the regulatory standard set forth in  38 C.F.R. § 3.156(a) 
(1998) was the only correct standard. 

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998). 

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  Before any other action is taken, the 
RO should first notify the veteran in 
writing of the requirements for 
submitting a well-grounded claim, and 
precisely what evidence is needed to 
render his claims well-grounded.  That 
notification must be in conformity with 
VBA Letter 20-99-60, dated August 30, 
1999.

2.  Then, the RO must review the claims 
folder and readjudicate the issue of 
whether new and material evidence has 
been submitted to reopen the claim for 
service connection for an inservice back 
injury under the regulatory standard set 
out in  38 C.F.R. § 3.156(a) (1999) and 
in  Hodge, supra.  

3.  The appellant has the right to submit 
additional evidence and argument on the 
issue the Board has remanded to the 
regional office.  Quarles v. Derwinski,  
3 Vet. App. 129 (1992);  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case, including a complete statement of all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this claim.  




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 


